IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : NO. 913
                                         :
APPOINTMENT TO THE CONTINUING            : SUPREME COURT RULES DOCKET
LEGAL EDUCATION BOARD                    :


                                       ORDER

PER CURIAM

         AND NOW, this 18th day of April, 2022, the Honorable Clyde W. Waite, Bucks

County, is hereby appointed as a member of the Continuing Legal Education Board for a

term expiring January 1, 2025.